                Case 19-01298-MAM           Doc 12   Filed 08/20/19     Page 1 of 5




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION
                                   www.flsb.uscourts.gov

In re:                                                        Case No. 18-16248-BKC-MAM
                                                              Chapter 7
CHANCE & ANTHEM, LLC,

         Debtor.
                                            /
ROBERT C. FURR not individually but                           ADV. NO. 19-01298-MAM
as Chapter 7 Trustee of the estate of the
Debtor, Chance & Anthem, LLC,
         Plaintiff,
v.
JEFFREY M. SISKIND, individually and
d/b/a SISKIND LEGAL SERVICES,
TANYA SISKIND, individually and as Trustee of the,
SECOND SISKIND FAMILY TRUST,
FRANK ZOKAITES, individually,
CANNAMED PHARMACEUTICALS, LLC,
a Maryland Limited Liability Company,
OB REAL ESTATE HOLDINGS 1732, LLC, a
Florida Limited Liability Company,
SISKIND LEGAL SERVICES, LLC,
a Florida Limited Liability Company,
SOVEREIGN GAMING & ENTERTAINMENT, LLC,
a Florida Limited Liability Company
FLORIDA'S ASSOCIATION OF COMMUNITY
BANKS AND CREDIT UNIONS, INC. a Florida Corporation,
SYMPATICO EQUINE RESCUE, INC, a Florida Corporation,
WELLINGTON 3445, LP, a Florida Limited Partnership,
ZOKAITES PROPERTIES, LP, a Pennsylvania Limited Partnership,
and ROBERT GIBSON, individually

      Defendants
________________________________________________/

             PLAINTIFF’S EX-PARTE MOTION TO ISSUE ALIAS SUMMONS

         Robert C. Furr (the “Trustee” or “Plaintiff”), not individually but as Chapter 7 Trustee of

the bankruptcy estate of the Debtor, Chance & Anthem, LLC (the “Debtor”) by and through

undersigned counsel, pursuant to Bankruptcy Rule 7004(e), hereby files his ex-parte Motion to
               Case 19-01298-MAM          Doc 12      Filed 08/20/19   Page 2 of 5




Issue Alias Summons (the “Motion”), and in support thereof states:

       1.      By this Motion, the Trustee requests the entry of an Order directing the Clerk to

issue an alias summons on Defendant, Sovereign Gaming & Entertainment, LLC.

       2.      On January 29, 2018 (the “Petition Date”), the Debtor filed a voluntary petition

for relief under Chapter 7, Title 11 of the United States Code (the “Bankruptcy Code”). [Main

Case, ECF No. 1]. Shortly thereafter, the Trustee was appointed as the duly acting Chapter 7

trustee for the Debtor’s bankruptcy estate.

       3.      On August 06, 2019, the Trustee filed an adversary complaint (the “Complaint”)

against numerous Defendants, including Sovereign Gaming & Entertainment, LLC

(“Sovereign”) to, among other things, avoid and recover certain fraudulent transfers made by the

Debtors to Defendant pursuant to Sections 544, 548 and 550 of Title 11 of the United States

Code and Section 726 of the Florida Statutes.

       4.      Defendant Sovereign is an inactive Florida Limited Liability Company. Its sole

manager and registered agent was William Siskind, whom is deceased. Jeffrey Siskind, who is

also a Defendant in this action, is believed to control Defendant Sovereign as a nominee of

William Siskind, his deceased father.

       5.      On August 07, 2019, the Clerk issued a summons [ECF No. 04].

       6.      On August 09, 2019, the Trustee served the Complaint and Summons upon

Defendant Sovereign, in care of Jeffrey Siskind, as nominee to William Siskind.

       7.      Defendant Jeffrey Siskind has contested the Trustee’s service of the Complaint

and Summons, inasmuch as he is not a managing member of Defendant Sovereign.

       8.      In-light of same, the Trustee moves for the entry of an alias summons to serve the

Secretary of State, as agent pursuant to Fla. Stat. 48.181.




                                                  2
                Case 19-01298-MAM         Doc 12     Filed 08/20/19    Page 3 of 5




          9.     A proposed order granting the relief requested has been uploaded to the Court via

CM/ECF.

          WHEREFORE, the Trustee requests the entry of an Order: (i) directing the Clerk to issue

an alias summons; and (ii) granting such other and further relief as the Court deems just and

proper.

          Respectfully submitted on this 20th day of August, 2019

                                              GENOVESE JOBLOVE & BATTISTA, P.A.
                                              Counsel to the Chapter 7 Trustee
                                              100 S.E. 2nd Street, Suite 4400
                                              Miami, FL 33131
                                              Tel.: (305) 349-2300
                                              Fax.: (305) 349-2310

                                              By:/s/ Jesus M. Suarez
                                                     Jesus M. Suarez, Esq.
                                                     Fla. Bar No. 60086
                                                     jsuarez@gjb-law.com


                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 20th day of August, 2019, a copy of the foregoing

was served upon all parties registered to receive electronic notification in this case via the

Court’s CM/ECF system and/or via U.S. Mail as indicated on the Service List below.


                                              By: /s/ Jesus M. Suarez
                                                    Jesus M. Suarez, Esq.




                                                 3
              Case 19-01298-MAM        Doc 12     Filed 08/20/19   Page 4 of 5




                                      SERVICE LIST


Notice will be served via CM/ECF upon:

Samantha T Haimo on behalf of Defendant Wellington 3445, LP
sth@womenatlawfl.com, way@swlawyers.law

Jeffrey M Siskind on behalf of Defendant CannaMed Pharmaceuticals, LLC
jeffsiskind@msn.com, jmsesq500@gmail.com

Jeffrey M Siskind on behalf of Defendant Florida's Association of Community Banks and Credit
Unions, Incorporated
jeffsiskind@msn.com, jmsesq500@gmail.com

Jeffrey M Siskind on behalf of Defendant OB Real Estate Holdings 1732, LLC
jeffsiskind@msn.com, jmsesq500@gmail.com

Jeffrey M Siskind on behalf of Defendant Siskind Legal Services
jeffsiskind@msn.com, jmsesq500@gmail.com

Jeffrey M Siskind on behalf of Defendant Sympatico Equine Rescue, Inc.
jeffsiskind@msn.com, jmsesq500@gmail.com

Jeffrey M Siskind on behalf of Defendant Jeffrey M Siskind
jeffsiskind@msn.com, jmsesq500@gmail.com

Jeffrey M Siskind on behalf of Defendant Tanya Siskind
jeffsiskind@msn.com, jmsesq500@gmail.com

Jesus M Suarez on behalf of Plaintiff Robert C Furr
jsuarez@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-law.com;jzamora@gjb-
law.com;ecastellanos@gjb-law.com;gjbecf@ecf.courtdrive.com


Notice will be served via U.S. Mail upon:

Second Siskind Family Trust
c/o Tanya Siskind, Trustee
3465 Santa Barbara Drive
Wellington, Florida 33414

Frank Zokaites
375 Golfside Drive
Wexford, PA 15090




                                              4
              Case 19-01298-MAM         Doc 12     Filed 08/20/19     Page 5 of 5




Sovereign Gaming and Entertainment, LLC
c/o Jeffrey M. Siskind, on behalf of William Siskind, deceased
3465 Santa Barbara Drive
Wellington, Florida 33414


Zokaites Properties, LP
c/o Frank Zokaites, for General Partner, Zokaites Contracting, Inc.
375 Golfside Drive
Wexford, PA 15090

Robert Gibson
1709 22nd Avenue North
Lake Worth, Florida 33460

Robert Gibson
7369 Palmdale Drive
Boynton Beach, Florida 33436




                                               5
